Case: 18-50628      Document: 00514967963         Page: 1    Date Filed: 05/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-50628                           FILED
                                 Conference Calendar                   May 22, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRES LUJAN-TERRAZAS, JR., also known as Andres Lujan-Terasas, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:17-CR-353-2


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Andres Lujan-Terrazas, Jr., has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Lujan-Terrazas has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Lujan-Terrazas’s claims of
ineffective assistance of counsel; we therefore decline to consider the claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50628     Document: 00514967963    Page: 2   Date Filed: 05/22/2019


                                 No. 18-50628

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Lujan-Terrazas’s response.       We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. Lujan-Terrazas’s motion to substitute his
response for counsel’s Anders brief is DENIED. See United States v. Ogbonna,
184 F.3d 447, 449 n.1 (5th Cir. 1999); United States v. Wagner, 158 F.3d 901,
902-03 (5th Cir. 1998).




                                       2